 Case 20-00154-ELG          Doc 63-1 Filed 03/29/21 Entered 03/29/21 14:47:16          Desc
                                Proposed Order Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA


 In Re:     Walter Peacock                            Case No. 20-00154-SMT
            Debtor in Possession                      Chapter 11


       ORDER DENYING CONFIRMATION OF PROPOSED CHAPTER 11 PLAN

          Upon Consideration of HSBC Bank USA, National Association, as Trustee for Nomura

Home Equity Loan, Inc., Asset-Backed Certificates, Series 2006-FM2 (“Secured Creditor”),

Objection to Proposed Chapter 11 Plan, and any response thereto, it is, by the U.S. Bankruptcy

Court for the District of Columbia

          ORDERED that Secured Creditor’s Objection is sustained; and it is further

          ORDERED that the Chapter 11 Plan proposed by the Debtor in Possession is DENIED.



cc:
Debtor
Debtor’s Counsel
All Parties in Interest

                                          End of Order



                                                                           17-800062
